     Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BRIAN M. SNOW, AIS #228680,          )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )              CIVIL ACTION NO.:
                                     )              2:17-CV-149-RAH-SRW
LT. HINES, et al.,                   )
                                     )
      Defendants.                    )

           OBJECTION IN PART TO THE RECOMMENDATION
                   OF THE MAGISTRATE JUDGE


GENERAL      OBJECTIONS       are   asserted   on   the   Recommendation   of   the

Magistrate Judge (“Recommendation”) (Doc. 37) that Defendants Lt. Derrick

Hines and Correctional Officer Cedric Weathers summary judgment motion be

denied as to Plaintiff’s Eighth Amendment claims for Excessive Force and

Failure to Protect.     (Recommendation, p. 22).          Plaintiff Snow relies on

conclusory allegations and has failed to state a claim for which relief can be

granted. Further, Plaintiff Snow’s belated version of events is contrary to and

contradicted by the record.


CONCURRENCE is asserted with respect to all recommendations that summary

judgment be granted in favor of all Defendants in their official capacities and

the recommendation that summary judgment also be granted in favor of Warden

John E. Crow and Captain Ronzella Howard in their individual capacities as

follows:
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 2 of 14




    That “defendants’ motion for summary judgment as to the plaintiff’s

      claims seeking monetary damages from them in their official capacities

      be GRANTED and these claims be DISMISSED with prejudice because

      the defendants are entitled to absolute immunity from such damages.”

      (Recommendation , p. 21); and


    That the “motion for summary judgment on behalf of the defendants

      Warden John E. Crow and Captain Ronzella Howard in their individual

      capacities be GRANTED and these defendants be DISMISSED as parties

      to this action.” (Recommendation , p. 22).


                          SPECIFIC OBJECTIONS

OBJECTION 1:

      Objection is asserted regarding the Court’s conclusion about Snow’s

factual allegations: “The Court concludes that the factual allegations in Snow’s

complaint, taken as true, demonstrate that an objectively substantial risk of

serious harm existed to Snow prior to the altercation and that both defendants

Officer Weather and Lieutenant Hines ‘disregarded that known risk by failing to

respond to it in an objectively reasonable manner.’   Johnson, 568 F. App’x at

721.” (Recommendation p. 20).

RESPONSE 1:

      Respectfully, there was no known risk of serious harm.     On January 5,

2017, while conducting a Security check in D-Dormitory, Officer Weathers

observed Plaintiff Snow and inmate Lawson engaged in a verbal altercation

(Doc. 23-2) and at approximately 2:05 a.m. Officer Weathers notified Lt. Hines


                                       2
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 3 of 14




about the verbal altercation. (Doc. 23-2). At no point did Plaintiff indicate that

he was afraid of the other inmate or that he (the Plaintiff) had placed the

Defendants on notice that the alleged inmate had issued a specific threat to his

safely.   An inmate “normally proves actual knowledge of impending harm by

showing that he complained to prison officials about a specific threat to his

safety.” McGill v. Duckworth, 944 F.2d 344, 349 (7th Cir.1991); overruled in

part on other grounds by Farmer. Such is not the case here.

OBJECTION 2:

      Objection is asserted regarding the Court’s first finding: “First, Snow

alleges that he had an altercation with another inmate, which Weather reported

to Hines. Doc. 1, p. 3.” (Recommendation , p. 20).

RESPONSE 2:

      Respectfully, it is significant to note that Officer Weather reported to Lt

Hines that Snow was in a “verbal” altercation with another inmate. (Doc. 23-1;

(Doc. 23-2). There is no indication that Officer Weather or Lt Hines had any

understanding that inmate Snow was in a physical altercation with the other

inmate and/or that anything other than a verbal altercation was reported to Lt.

Hines. Furthermore, the substance of the verbal altercation is unknown.

OBJECTION 3:

      Objection is asserted regarding the Court’s second finding: “Second,

Snow maintains that Hines told him he had to fight the other inmate or ‘he was

going to beat me up.’ Doc. 1, p. 4.”




                                        3
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 4 of 14




RESPONSE 3:

      The record is devoid of evidence, other than Plaintiff’s conclusory

allegations, that he was injured in a fight that Plaintiff belatedly claims Lt.

Hines purportedly forced him to engage in with another inmate.        Lt Hines has

testified via his affidavit, that at no time did he, Lt. Hines, force Plaintiff Snow

to fight inmate Lawson or any other inmate. (Doc. 23-1). The record is further

devoid of any evidence that this alleged fight occurred, as described, other than

Plaintiff’s conclusory, self-serving    allegation.   The record reflects that Lt.

Hines reprimanded both inmates, (Doc. 23-1), after Officer Weathers escorted

then to the Shift Office. (Docs. 23-1 and 23-2). The record further reflects that

it was the inmates who continued to taunt each other and grabbed each other

attempting to fight. (Docs. 23-1 and 23-2). However, notwithstanding Plaintiff

Snow’s unsubstantiated allegation to the contrary, when Snow and the other

inmate grabbed each other and attempted to fight, they were separated

immediately and the issue was resolved.         (Docs. 23-1 and 23-2 Emphasis

Added). Moreover, the inmates signed a living agreement. (Doc. 23-1).

OBJECTION 4:

      Objection is asserted regarding the following additional court finding:

“Finally, Snow alleges that after the other inmate ‘punched [him] in the face and

slammed [him] to the ground,’ punched [him] in the face and slammed [him] to

the ground,” and Hines and Weather “stood [him] up,” Doc. 1, pp. 4-5.          “L.t.

Hines told me and the other inmate and myself to continue fighting, and the

other inmate rushed me and slammed me again to the ground injuring my right




                                         4
       Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 5 of 14




sholder [sic].” Doc. 1, p. 5. Hines and Doc. 1, pp. 4-5.” (Recommendation, p.

20).

RESPONSE 4:

        There is nothing to support Plaintiff’s Snow’s allegation that Hines and

Weather allegedly ‘stood [him] up’ after Snow was allegedly slammed to the

ground. Officer Weather testified via his affidavit that he saw Plaintiff Snow

and inmate Lawson engaged in a verbal altercation and notified Lt. Hines about

the same. (Doc. 23-2). Officer Weather further testified that he escorted both

inmates to the Shift Office where the inmates continued to taunt each other and

grabbed each other attempting to fight.       (Doc. 23-2).    Officer Weather’s

testified that they were separated immediately, and the issue was resolved and

both inmates signed a living agreement. (Docs. 23-2; Doc. 23-4). According to

Officer Weathers, these aforementioned stated facts (which do not include

Plaintiff’s Snow’s baseless allegation) are the entirety of Officer Weathers

involvement with Plaintiff Snow.    (Doc. 23-2).   Thus, as noted above, beyond

Plaintiff’s conclusory allegation, there is no evidence that Officer Weather

witnessed and/or in any way participated in the above referenced alleged fight.

        Moreover, inmate Snow’s allegation in his Complaint regarding being

allegedly punched in the face and allegedly lammed to the ground is contrary to

Plaintiff Snow’s medical records and also contradicts Snow’s prior statements as

well as inmate witness statements regarding this alleged incident and how Snow

hurt his right shoulder.




                                        5
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 6 of 14




      For example, during questioning, Plaintiff Snow undermines his above-

referenced belated allegation regarding being purportedly injured in an inmate

fight that Lt. Hines purportedly instigated, by telling Lt. Hines that he, the

Plaintiff, had hurt his shoulder previously by jumping off his rack in the dorm.

(Doc. 23-1).   Another inmate, namely inmate Hunter, stated that he observed

Plaintiff Snow fall from his bed and injure his shoulder. (Doc. 23-5). This is

the same inmate who Plaintiff Snow, during questioning by Captain Howard,

asked Captain Howard to speak to for the truth.     (Doc. 23-5).    The fact that

Plaintiff Snow’s injury was the result of a fall and not the result of an alleged

fight is further substantiated by Snow’s body chart and additional inmate

witnesses.

      Specifically, according to the inmate statement section on Plaintiff

Snow’s Inmate Body Chart Documentation Form, (“Body Chart”)Plaintiff Snow

told the nurse, "I fell backwards on to floor and landed on my RT shoulder."

(Doc. 23-5),

      Moreover, results of the medical examination reflected on the Body Chart

itself contradicts and undermines Plaintiff Snow’s belated allegation that he was

allegedly “punched in the face and slammed to the ground” which reads as

follows: that “Rt Shoulder – obvious displacement noted with bruising noted to

top of Rt clavicle bone.    Small cut to right forearm underneath.      No other

injuries seen to head, face, chest, legs left arm, or back.   (See Description of

Markings on Body Chart at Doc. 23-3, p. 77, emphasis added, also see

photographs at Doc. 23-4, pp. 11-13).




                                        6
       Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 7 of 14




        At no point did Plaintiff indicate that he was afraid of the other inmate or

that he had placed the Defendants on notice that the alleged inmate had issued a

specific threat to his safely. An inmate “normally proves actual knowledge of

impending harm by showing that he complained to prison officials about a

specific threat to his safety.” McGill v. Duckworth, 944 F.2d 344, 349 (7th

Cir.1991); overruled in part on other grounds by Farmer.

        The record is devoid of evidence, other than Plaintiff’s conclusory

allegations, that he was injured in a fight Lt. Hines purportedly forced him to

engage in with another inmate.        The body chart reads that “Rt Shoulder –

obvious displacement noted with bruising noted to top of Rt clavicle bone.

Small cut to right forearm underneath.         No other injuries seen to head, face,

chest, legs left arm, or back.    (See Description of Markings on Body Chart at

Doc. 23-3, p. 77, emphasis added, also see photographs at Doc. 23-4, pp. 11-

13).

        Plaintiff’s conclusory allegations are contrary to the established record.

Two (2) inmate handwritten statements dated January 5, 2017, indicate that

Plaintiff fell and hurt himself.      (Doc. 23-4, pp. 4-5).       The third inmate

handwritten statement, from the other inmate (Doc. 23-4, p. 8), makes no

reference to the alleged fight in issue.

        On Thursday, January 5, 2017 at 2:50 a.m., Plaintiff stated that “I fell

backwards on to floor and landed on my right shoulder. (See Inmate Statement

on Body Chart at Doc. 23-3, p. 77 and Doc. 23-4, p. 3).             The Emergency

Department Referral form reads that “He fell on the floor -slipped and landed on




                                           7
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 8 of 14




his right shoulder – causing it to pop out of place - ? collar bone-FX”.   (See

Emergency Department Referral form at Doc. 23-3, p. 80). Also, on January 5,

2017, another medical form reads, in pertinent part, that Plaintiff “slipped and

fell onto concrete floor landing on Rt shoulder” and “fall on to floor”.   (See

Nursing Encounter Tool form at “Chief Complaint and “Describe injury” at Doc.

23-3, p. 81) And, on Tuesday, January 10, 2017, Plaintiff’s chief complaint was

his right shoulder pain, which was caused by trauma he experienced when “I

fell” on January 5, 2017. (See Doc. 23-3, p. 74, Nursing Encounter Tool form).

OBJECTION 5:

      Objection is asserted as to “‘Lt. Hines told me and the other inmate and

   myself to continue fighting, and the other inmate rushed me and slammed me

   again to the round injuring my right shoulder [sic].’ Doc. 1, p. 5.”

   (Recommendation , pp. 20-21).

RESPONSE 5:

      Plaintiff’s conclusory allegations are contrary to the established record.

Two (2) inmate handwritten statements dated January 5, 2017, indicate that

Plaintiff fell and hurt himself.      (Doc. 23-4, pp. 4-5).   The third inmate

handwritten statement, from the other inmate (Doc. 23-4, p. 8), makes no

reference to the alleged fight in issue.

      On Thursday, January 5, 2017 at 2:50 a.m., Plaintiff stated that “I fell

backwards on to floor and landed on my right shoulder. (See Inmate Statement

on Body Chart at Doc. 23-3, p. 77 and Doc. 23-4, p. 3).         The Emergency

Department Referral form reads that “He fell on the floor -slipped and landed on




                                           8
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 9 of 14




his right shoulder – causing it to pop out of place - ? collar bone-FX”.        (See

Emergency Department Referral form at Doc. 23-3, p. 80). Also, on January 5,

2017, another medical form reads, in pertinent part, that Plaintiff “slipped and

fell onto concrete floor landing on Rt shoulder” and “fall on to floor”.        (See

Nursing Encounter Tool form at “Chief Complaint and “Describe injury” at Doc.

23-3, p. 81) And, on Tuesday, January 10, 2017, Plaintiff’s chief complaint was

his right shoulder pain, which was caused by trauma he experienced when “I

fell” on January 5, 2017. (See Doc. 23-3, p. 74, Nursing Encounter Tool form).

OBJECTION 6:

      Objection is asserted regarding the Court’s conclusion: “Thus, the court

concludes that plaintiff’s allegations satisfy the objective component of his

deliberate indifference claims.” (Recommendation , p. 21).

RESPONSE 6:

      Respectfully,   Plaintiff   Snow   failed   to   demonstrate   an   objectively

substantial risk of serious harm existed to him and that the defendant[s]

disregarded that alleged known risk by failing to respond to it in an objectively

reasonable manner.     As noted herein, Officer Weathers observed a verbal

altercation between Plaintiff Snow and another inmate, reported the same to Lt.

Hines and brought them to the office where they were reprimanded by Lt. Hines.

There, when the inmates attempted to fight they were immediately separated,

and the issue was resolved and both inmates signed a living agreement. (Docs.

23-2; Doc. 23-4).




                                         9
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 10 of 14




OBJECTION 7:

      Objection is asserted as to the Court’s conclusion regarding the factual

allegations: “Further, the factual allegations in Snow’s complaint demonstrate

‘that the defendant[s] subjectively knew that [Snow] faced a substantial risk of

serious harm from [his inmate attacker].’” (Recommendation , p. 21).

RESPONSE 7:

      Respectfully, and incorporating by reference as if fully set forth in this

specific response, all the responses set forth in this Objection, the record does

not reflect that Officer Weathers and/or Lt. Hines were aware of a particular

threat or fear felt by Plaintiff Snow.      The record further does not reflect that

there were specific facts from which an inference could be drawn that a

substantial risk of serious harm existed for Plaintiff Snow and of which Officer

Weathers and/or Lt Hines could have drawn an inference.              Respectfully, the

record further does not reflect that such an inference was drawn by Officer

Weathers and/or Lt. Hines.

OBJECTION 8:

      Objection is asserted as to “Indeed, Snow alleges that both Hines and

Weathers knew of the initial altercation between Snow and the other inmate.”

(Recommendation , p. 21).

RESPONSE 8:

      Again, as noted above, the record reflects that both Lt. Hines and Officer

Weathers knew about only a “verbal” altercation.” The record reflects that on

January   5,   2017,   while   conducting     a   Security   check   in   D-Dormitory,




                                         10
       Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 11 of 14




Correctional Officer Cedric Weathers saw Plaintiff Snow and inmate Lawson

engaged in a verbal altercation, (Doc. 23-2), and reported this “verbal”

altercation to Lt Hines.

OBJECTION 9:

         Objection is asserted as to “Further, Snow alleges that Hines instructed

him to fight the other inmate and that both defendants watched the fight and

stepped in to stand him up so the fight could continue.” (Recommendation , p.

21).

RESPONSE 9:

         The record is devoid of evidence, other than Plaintiff’s conclusory

allegations, that he was injured in a fight that Lt. Hines purportedly forced him

to engage in with another inmate.      Plaintiff’s conclusory allegation regarding

how he was injured is further contrary to his prior statements, other inmate

witness’ prior statements and his medical records. In addition there is nothing

in the record to support his allegations that was there was a fight in the presence

of Lt. Hines and Officer Weathers that Lt. Hines       purportedly forced him to

engage in.      Moreover, Plaintiff’s conclusory allegations cannot withstand a

motion for summary judgment as Plaintiff's self-serving, conclusory statements

in his verified complaint are insufficient to create a genuine question of fact

regarding how his injury occurred.       See Holifield, 115 F.3d at 1564 n. 6;

Fullman v. Graddick, 739 F.2d 553, 556–57 (11th Cir. 1984) (“mere verification

of a party's own conclusory allegations is not sufficient to oppose a motion for

summary judgment”); see also Larken v. Perkins, 22 Fed.Appx. 114, 115 n.*




                                         11
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 12 of 14




(4th Cir. 2001) (noting that the district court properly found a party's “own,

self-serving affidavit containing conclusory assertions and unsubstantiated

speculation ... insufficient to stave off summary judgment”). A court will not

resolve facts in the plaintiff's favor based solely on the unsupported allegations

in the plaintiff's complaint if the defendant presents undisputed evidence to the

contrary. See Legg, 428 F.3d 1317 at 1323 (11th Cir. 2005).

OBJECTION 10:

      Objection is asserted as to “Finally, he alleges that he was injured

because his shoulder was separated.” (Recommendation , p. 21).

RESPONSE 10:

      Plaintiff’s injury from falling out of his bed is well documented by way

of witness statements, his own statements and his medical records. The record

is devoid of evidence that Plaintiff Snow allegedly injured his shoulder by being

purportedly slammed to the ground in a fight that Lt. Hines allegedly forced him

to engage in.

OBJECTION 11:

      Objection is asserted as to “Thus, the court concludes that plaintiff’s

allegations, which are disputed by the defendants, satisfy the subjective

component of his deliberate indifference claims.” (Recommendation , p. 21).

RESPONSE 11:


      Respectfully, and incorporating by reference as if fully set forth in

this specific response, all the responses set forth in this Objection, the

record does not reflect that Officer Weathers and/or Lt. Hines were aware



                                        12
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 13 of 14




of a particular threat or fear felt by Plaintiff Snow.   The record further

does not reflect that there were specific facts from which an inference

could be drawn that a substantial risk of serious harm existed for Plaintiff

Snow and of which Officer Weathers and/or Lt Hines could have drawn an

inference.   Respectfully, the record further does not reflect that such an

inference was drawn by Officer Weathers and/or Lt. Hines.


OBJECTION 12:


      An objection is respectfully asserted to the Court’s conclusion that

“as a matter of law that the defendants cannot demonstrate they were

acting within the scope of their discretionary authority, when they

allegedly forced Snow to fight another inmate.” And an objection is

further respectfully asserted to that section of the Recommendation which

states, “the court reads Farmer and Hudson to direct that such conduct is

‘inconsistent with penological objectives,’ and thus cannot support a

finding by this court that defendants acted pursuant to their discretionary

authority. Id” (Recommendation p. 13).


RESPONSE 12:


      Defendants were acting within the scope of their discretionary

authority.




                                        13
    Case 2:17-cv-00149-RAH-SRW Document 38 Filed 03/03/20 Page 14 of 14




                                     Respectfully submitted,

                                     STEVE MARSHALL
                                     ATTORNEY GENERAL


                                      /s/ MARY GOLDTHWAITE
                                     MARY GOLDTHWAITE
                                     Assistant Attorney General
                                     Counsel for Defendants

OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189 (T)
(334) 353-8400 (F)
Mary.Goldthwaite@AlabamaAG.gov


                        CERTIFICATE OF SERVICE

      I hereby certify that on March 3, 2020, I electronically filed the foregoing

Objection in Part to the Recommendation of the Magistrate Judge with the Clerk

of the Court, using the CM/ECF system, and that I have further served a copy on

the Plaintiff, by placing same in the United States Mail, postage prepaid, and

properly addressed as follows:

      Brian M. Snow, AIS #228680
      Alabama Therapeutic Education Facility
      102 Industrial Pkwy.
      Columbiana, AL 35051

                                      /s/ MARY GOLDTHWAITE
                                     OF COUNSEL




                                       14
